DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.  This office action is in response to applicant's communication of November 1, 2021.  The rejections are stated below.  Claims 1-13 are pending and have been examined.  Examiner reached out to Applicant Robert C.F. Perez 703-770-7532 in regards to interview 2/7/22 and 2/9/22 but was unable to contact Applicant.

First Action Interview Pilot
2.	The requested interview did not take place within the required 60 days of filing of the Applicant initiated interview request on 11/1/2021.  Multiple attempts were made by Examiner to schedule the interview.

Response to Amendment/Arguments
3.	Applicant’s has amended claims 9-13 and based on Applicant’s amendment, the rejection of claims 9-13 has been withdrawn. Applicant’s arguments concerning 35 U.S.C. 103 have been considered but are not persuasive so therefore the rejection is maintained.  Applicant argues “The Preinterview Action states that Mundy discloses initiating based on the detection of a media asset type a short-range wireless communication between a user device and another user device. However, Applicant submits that the transmission from 250 to 14 (shown in Fig. 1} does not appear to be via a short range wireless transceiver, but rather passes through the network 12 among other intervening nodes. Likewise, the user device of Mundy does not appear to receive, from a second user device, via a short-range wireless transceiver, input data, nor does Mundy appear to teach then transmitting the input data to a remote computer system as recited in claim 1, for example”.  Examiner respectfully disagrees with Applicant’s argument.  Mondy discloses the equivalent in paragraph 0036 “As the carrier 260 transports the master package 234 from the sender location 200 to the delivery location 300, optical or electromagnetic scanners and computers internal to the carrier's logistics network scan the tracking identifier 231 on the master package 234, to generate tracking data 266 indicating the status of the master package during transport. For example, the tracking identifier 231 of the master package 234 can be scanned by such equipment at one or more of a number of different points, such as by a driver 261 who picks up the master package at the sender mail room 220 and uses a hand-held scanning device to read the tracking identifier 231 from the master package 234, at hubs 262 that receive and sort the package and have equipment to scan the tracking identifier 231, and finally by the delivery driver 264 who delivers the package to the delivery mail room 320 and uses a hand-held device to scan the tracking identifier 231 to generate tracking data 266 prior to delivery to the recipient 302”.  Although Mondy doesn’t user the terms transceiver, the hand-held scanning device of Mondy device that can both transmit and receive communications.  

Claim Rejections – 35 USC §112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


New Matter

6.	 Claim 1, 4, and 9 each recite “object type”. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed.” The phrase “object type” is not found in the Specification. -In re Katz, 97 USPQ2d 1737 (CAFC 2011). Claims 2-8, 11-14, and 16-20 do not remedy the deficiency of the independent claims and stand rejected on the same grounds.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mundy [US Pub No. 2005/0154685 A1] in view Mulcahy [US Pub No. 2007/0080204 A1].

9.	Regarding claims 1, 4, and 9 Mondy discloses a system, method for facilitating generation of type-specific media assets and related data processing based on one or more patterns for a location and object type associated with an object, and one or more non-transitory computer-readable media comprising instructions that, when executed by one or more processors, cause operations comprising:
	a handheld user device comprising a housing, a display within the housing, a short-range wireless transceiver within the housing, and one or more processors, within the housing, that are programmed with one or more computer instructions that, when executed by the one or more processors (0036, 0047), cause the user device to:

perform pattern recognition on a physical object in transit from a start location to an end location or provided to a recipient at the end location, the physical object comprising one or more patterns indicative of a location associated with the physical object and a media-asset object type associated with the physical object (0036, 0047);
generate, based on the detection of the object type, type-specific media assets associated with the object type and present the type-specific media assets on the display of the user device, wherein the type-specific media assets comprises location-related content associated with the physical object (0036, 0047);
initiate, based on the detection of the object type, a short-range wireless communication session between the user device and another user device via the short-range wireless transceiver (0036, 0047);
obtain, from the other user device via the short-range wireless communication session, input data corresponding to at least one of the type-specific media assets (0036, 0047); and
transmit the input data to a remote computer system via one or more computer networks (0036, 0047).
Mundy does not disclose however Mulcahy teaches detect, based on the pattern recognition, the media-asset object type associated with the physical object (Mulcahy 0014).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Mundy to include the teachings of Mulcahy.  The rationale to combine the teachings would be in improving the accuracy and integrity of delivered parcel records and providing a record of each delivery to parcel recipients.

10.	Regarding claim 2, Mundy in view of Mulcahy disclose wherein the user device is caused to: 
obtain additional input data corresponding to at least one of the type-specific media assets via one or more input fields of the type-specific media assets (Mulcahy 0036, 0047); and  
transmit the additional input data to the remote computer system via one or more computer networks (Mulcahy 0036, 0047).

11.	Regarding claims 3, 6, and 11, Mundy in view of Mulcahy disclose wherein the user device is caused to: 
determine, based on a sequence associated with the type-specific media assets, a first media asset from among the type-specific media assets to be presented prior to another media asset of the type-specific media assets (Mulcahy 0036, 0047), 
wherein, subsequent the detection of the object type, the first media asset is presented on the display of the user device prior to the other media asset being presented on the display of the user device (Mulcahy 0036, 0047).

12.	Regarding claims 5 and 10, Mundy in view of Mulcahy disclose 
 initiating, based on the detection of the object type, a short-range wireless communication session between the user device and another user device (Mulcahy 0036, 0047); 
obtaining, from the other user device via the short-range wireless communication session, additional input data corresponding to at least one of the type-specific media assets (Mulcahy 0036, 0047); and 
transmitting the additional input data to the remote computer system via one or more computer networks (Mulcahy 0036, 0047).

13.	Regarding claim 7, Mundy in view of Mulcahy disclose wherein performing the pattern recognition on the physical object comprises performing the pattern recognition on one or more patterns affixed to the physical object (Mulcahy 0036, 0047).

14.	Regarding claims 8 and 13, Mundy in view of Mulcahy disclose 
obtaining, based on the pattern recognition, a tracking code associated with the physical object, the tracking code being indicative of a location associated with the physical object and the object type associated with the physical object (Mulcahy 0036, 0047); and
extracting an indication of the object type from the tracking code to detect the object type (Mulcahy 0036, 0047).

15.	Regarding claim 12, Mundy in view of Mulcahy disclose performing pattern recognition on one or more patterns affixed to the physical object, 
wherein detecting the object type comprises detecting the object type associated with the physical object based on the pattern recognition (Mulcahy 0036, 0047).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:00am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/ERIC T WONG/Primary Examiner, Art Unit 3692